DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/06/2020 was has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 12, 13, 16, 17,  and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hichwa (US Patent Number 5,724,175 A1) in view of Barna (US Patent Publication Number GB Patent Number 1,318,818 A).
With regards to independent claim 1, Hichwa teaches a method of fabricating an electrochromic device, the method comprising: providing a substrate (46) having a first transparent electronically conductive layer comprising a first transparent electronically conductive material (Col 5. Lines 55-58); forming a counter electrode layer (52) comprising a counter electrode material; forming an electrochromic stack (50) over the substrate having the first transparent electronically conductive layer (46), wherein forming the stack comprises: forming an electrochromic layer (50) comprising an electrochromic material; and forming a second transparent electronically conductive layer (48) over the electrochromic stack (50), the second transparent electronically conductive layer comprising a second transparent electronically conductive material, whereby the first (46) and second (48) transparent electronically conductive layers  sandwich the electrochromic stack; and performing a particle-removal operation to reduce the number of defects in the formed electrochromic device, Hichwa fails to teach wherein the particle-removal operation is performed at any time before both the electrochromic layer and the counter electrode layer are fully-formed. In a related art, Barna teaches wherein the particle-removal operation is performed at any time before both the electrochromic layer and the counter electrode layer are fully-formed (Col 3, lines 10-15).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device as taught by Hichwa, with the particle removal method, as taught by Barna, for the purpose of reducing the number of foregin particles on the substrate (Pag 1 lines 89-92). 
With regards to claim 2, as referenced above, Hichwa fails to  teach   wherein the particle removal operation reduces the number of visible short-related pinhole in the formed electrochromic device. In a related art Barna teaches wherein the particle removal operation reduces the number of visible short-related pinhole in the formed electrochromic device. Col 3, lines 10-15).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device as taught by Hichwa, with the particle removal method, as taught by Barna, for the purpose of reducing the number of foregin particles on the substrate (Pag 1 lines 89-92). 
With regards to claim 3, as referenced above, Hichwa teaches the first transparent electronically conductive material is selected from the group consisting of fluorinated tin oxide and indium-doped tin oxide (Col 5. Lines 55-58); and the second transparent electronically conductive material is indium-doped tin oxide (Col 5. Lines 55-58); 
With regards to claim 9, as referenced above, Hichwa fails to teach teache wherein the particle-removal operation comprises a technique selected from the group consisting of contact with heat treatment and supercritical fluid . In a related art, Barna teaches wherein the particle-removal operation comprises a technique selected from the group consisting of contact with heat treatment and supercritical fluid ( Page 2 lines 60-70).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device as taught by Hichwa, with the particle removal method, as taught by Barna, for the purpose of reducing the number of foregin particles on the substrate (Page 1 lines 89-92). 
With regards to claim 12, as referenced above, Hichwa fails to teaches wherein the heat treatment comprises heating the particles to be removed so as to cause the particles to volumetrically expand relative to the surrounding portions of the partially-formed electrochromic device such that the particles are ejected from the surface of the partially-formed electrochromic device. In a related art Barna teaches wherein the heat treatment comprises heating the particles to be removed so as to cause the particles to volumetrically expand relative to the surrounding portions of the partially-formed electrochromic device such that the particles are ejected from the surface of the partially-formed electrochromic device Page 2 lines 60-70).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device as taught by Hichwa, with the particle removal method, as taught by Barna, for the purpose of reducing the number of foregin particles on the substrate (Page 1 lines 89-92). 
With regards to claim 13, as referenced above, Hichwa fails to teaches wherein the particle-removal operation comprises a heat treatment of the partially-formed electrochromic device. In a related art Barna teaches teaches wherein the particle-removal operation comprises a heat treatment of the partially-formed electrochromic device (Page 2 lines 60-70).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device as taught by Hichwa, with the particle removal method, as taught by Barna, for the purpose of reducing the number of foregin particles on the substrate (Page 1 lines 89-92).
With regards to claim 16, as referenced above, Hichwa teaches wherein the particle-removal operation comprises a heat treatment of the partially-formed electrochromic device (Column 23 lines 22-26).
With regards to claim 17, as referenced above, Hichwa fails to teaches wherein the heat treatment comprises heating the particles to be removed so as to cause the particles to volumetrically expand relative to the surrounding portions of the partially-formed electrochromic device such that the particles are ejected from the surface of the partially-formed electrochromic device. In a related art Barna teaches wherein the heat treatment comprises heating the particles to be removed so as to cause the particles to volumetrically expand relative to the surrounding portions of the partially-formed electrochromic device such that the particles are ejected from the surface of the partially-formed electrochromic device Page 2 lines 60-70).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device as taught by Hichwa, with the particle removal method, as taught by Barna, for the purpose of reducing the number of foregin particles on the substrate (Page 1 lines 89-92). With regards to claim 18, as referenced above, Hichwa teaches wherein the heat-treatment comprises a heating technique selected from: exposure to a heated gas (Column 23 lines 22-26).
 With regards to claim 25, as referenced above, Hichwa teaches further comprising depositing lithium into the electrochromic stack (Column 10 lines 4-6).
With regards to claim 26, as referenced above, Hichwa teaches wherein the electrochromic stack is formed on the substrate while the substrate is oriented vertically (See Figure 1).
With regards to claim 27, as referenced above, Hichwa teaches wherein the electrochromic stack is formed on the substrate while the substrate is oriented horizontally (See Figure 1).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by by Hichwa (US Patent Number 5,724,175 A1) in view of Barna (US Patent Publication Number GB Patent Number 1,318,818 A) as applied to claim1 above, and further in view of Kozlowski (US Patent Publication Number 2011/0211247 A1).
With regards to claim 10, as referenced above, Hichwa fails to teach wherein the particle-removal operation comprises contact cleaning, and wherein the contact cleaning removes particles from the surface of the partially-formed electrochromic device by static electricity and/or adhesion. In a related endeavor, Kozlowski teaches a method of fabricating an electrochromic device, wherein the particle-removal operation comprises contact cleaning, and wherein the contact cleaning removes particles from the surface of the partially-formed electrochromic device by static electricity and/or adhesion (.para. [0090] and [0091]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device as taught by Hichwa, with the particle removal method, as taught by Koalowski, for the purpose of removing unwanted particulates that may lead to cosmetic flaws (.para. [0091]). 
With regards to claim 11, as referenced above, Hichwa fails to teach wherein the contact cleaning comprises contacting the surface of the partially-formed electrochromic device with one or more rollers, strips, or brushes. In a related endeavor, Kozlowski teaches a method of fabricating an electrochromic device, wherein the contact cleaning comprises contacting the surface of the partially-formed electrochromic device with one or more rollers, strips, or brushes (.para. [0090] and [0091]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by by Hichwa (US Patent Number 5,724,175 A1) in view of Barna (US Patent Publication Number GB Patent Number 1,318,818 A) as applied to claim1 above, and further in view of Uchikoshi (US Patent Publication Number 2004/0121571 A1).
With regards to claim 13, as referenced above, Hichwa fails to teach wherein the particle-removal operation comprises contacting the surface of the partially-formed electrochromic device with a plasma. In a related endeavor, Uchikoshi teaches a method of fabricating an electrochromic device, wherein the particle-removal operation comprises contacting the surface of the partially-formed electrochromic device with a plasma (.para [0076]). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device as taught by Hichwa, with the particle removal method, as taught by Uchikoshi for the purpose of providing film through which a minute electric current passes is used as the insulating film between the wirings (.para. [0075]). 
With regards to claim 14, as referenced above, as referenced above, Hichwa fails to teach wherein the plasma contact produces a build-up of electrical charge in the particles to be removed and wherein the particle-removal operation further comprises applying a voltage to an outer surface of the partially-formed electrochromic device such that the charged particles to be removed are ejected from the surface by repulsive electrostatic forces. In a related endeavor, Uchikoshi teaches a method of fabricating an electrochromic device, wherein the plasma contact produces a build-up of electrical charge in the particles to be removed and wherein the particle-removal operation further comprises applying a voltage to an outer surface of the partially-formed electrochromic device such that the charged particles to be removed are ejected from the surface by repulsive electrostatic forces (.para [0076]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device, as taught by Hichwa and Uchikoshi, with the particle removal method, as taught by Uchikoshi, for the purpose of providing film through which a minute electric current passes is used as the insulating film between the wirings (.para. [0075]). 
With regards to claim 15, as referenced above, Hichwa fails to teach wherein the plasma is a fluorine and/or oxygen plasma which etches away a film from the surface of the partially-formed electrochromic device such that particles are dislodged and/or removed with the film. In a related endeavor, Uchikoshi teaches wherein the plasma is a fluorine and/or oxygen plasma which etches away a film from the surface of the partially-formed electrochromic device such that particles are dislodged and/or removed with the film (.para. [0088]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device, as taught by Hichwa and Uchikoshi, with the particle removal method, as taught by Uchikoshi, for the purpose of providing film through which a minute electric current passes is used as the insulating film between the wirings (.para. [0075]). 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over by by Hichwa (US Patent Number 5,724,175 A1) in view of Barna (US Patent Publication Number GB Patent Number 1,318,818 A) as applied to claim 1 above, and further in view of Rozbicki (US Patent Publication Number 2013/0092679  A1).
With regards to claim 19, as referenced above, Hichwa fails to teach wherein the particle-removal operation comprises dislodging or burning away particles from the surface of the partially-formed electrochromic device with laser radiation. In a related endeavor, Rozbicki teaches an electrochromic device wherein the particle-removal operation comprises dislodging or burning away particles from the surface of the partially-formed electrochromic device with laser radiation (.para. [0047]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device, as taught by Hichwa, with the particle removal method, as taught by Rozbicki, for the purpose of providing high defectivity and low versatility (.para. [0004]). 
With regards to claim 20, as referenced above, Hichwa fails to teach wherein the laser radiation is collimated into a flat beam which grazes the surface of the partially-formed electrochromic device. In a related endeavor, Rozbicki teaches wherein the laser radiation is collimated into a flat beam which grazes the surface of the partially-formed electrochromic device (.para. [0047]). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device, as taught by Hichwa and Rozbicki, with the particle removal method, as taught by Rozbicki for the purpose of providing high defectivity and low versatility (.para. [0004]). 
With regards to claim 21, as referenced above, Hichwa fails to teach wherein the laser radiation is raster-scanned over the surface of the partially-formed electrochromic device. In a related endeavor, Rozbicki teaches wherein the laser radiation is raster-scanned over the surface of the partially-formed electrochromic device (.para. [0047]). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device, as taught by Hichwa and Rozbicki, with the particle removal method, as taught by Rozbicki, for the purpose of providing high defectivity and low versatility (.para. [0004]). 

Claims 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over by by Hichwa (US Patent Number 5,724,175 A1) in view of Barna (US Patent Publication Number GB Patent Number 1,318,818 A)and  in view of Valentin (US Patent Number 8259380A1).
With regards to independent claim 28, Hichwa teaches an apparatus for fabricating an electrochromic device, the apparatus comprising: an integrated deposition system (See Figure 1A) for forming an electrochromic stack (50)  on a substrate , the system comprising:  a first deposition station containing a first target comprising a first material for depositing a layer of an electrochromic material (50) on a substrate when the substrate is positioned in the first deposition station;  a second deposition station containing a second target comprising a second material for depositing a layer of a counter electrode (52) material on the substrate when the substrate is positioned in the second deposition station (See Figure 5); and a particle-removal device for removing particles from the surface of the substrate and/or the surface of the electrochromic stack before it is fully-formed (Column 23, lines 20-26), Hichwa fails to teach a controller. In a related endeavor, Valentin teaches electrochromic stack (120,130 and 140) on a substrate (102), the system comprising a first deposition station (Column 7, lines 30-35) containing a first target comprising a first material for depositing a layer of an electrochromic material (EC1) on a substrate when the substrate is positioned in the first deposition station; a second deposition station (Column 7, lines 46-51) a controller comprising: program instructions for passing the substrate through the first and second deposition stations in a manner that sequentially deposits a stack on the substrate, the stack comprising the layer of electrochromic material and the layer of counter electrode material; and program instructions for operating the particle-removal device to remove particles from the surface of the substrate and/or the surface of the electrochromic stack before it is fully-formed (Column 8, lines 20-25).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device, as taught by Hichwa, with the controller, as taught by Valentin, for the purpose of generating light by the glazing in order to control the level of luminosity or the color generated. (Column 1, lines 32-35). 
With regards to claim 29, as referenced above, Hichwa teaches wherein the program instructions comprise instructions for operating the particle-removal device to remove particles before the layer of electrochromic material is fully-formed (Column 23, lines 20-26).
With regards to claim 30, as referenced above, Hichwa teaches wherein the program instructions comprise instructions for operating the particle-removal device to remove particles before the counter electrode layer is fully formed (Column 23, lines 20-26).
.	With regards to claim 31, as referenced above, Hichwa teaches wherein operation of the particle-removal device reduces the number of visible short-related pinhole defects in the fabricated electrochromic device to a level no greater than about 0.005 per square centimeter (Column 23, lines 7-13). .
With regards to claim 32, as referenced above, Hichwa fails to teach wherein the integrated deposition system further comprises: a third deposition station containing a third target comprising a third material (ECL2), wherein the third deposition station is configured to deposit an electrode layer on the electrochromic stack when the substrate having the electrochromic stack is positioned in the third deposition station, and wherein the electrode layer comprises a transparent electronically conductive material. In a related endeavor, Valentin teaches wherein the integrated deposition system further comprises: a third deposition station containing a third target comprising a third material (EC2), wherein the third deposition station is configured to deposit an electrode layer on the electrochromic stack when the substrate having the electrochromic stack is positioned in the third deposition station, and wherein the electrode layer comprises a transparent electronically conductive material (Column 7, lines 57-65).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electrochromic device, as taught by Hichwa, with the third disposition, as taught by Uchikoshi, for the purpose of generating light by the glazing in order to control the level of luminosity or the color generated. (Column 1, lines 32-35). 
With regards to claim 33, as referenced above, Hichwa teaches further comprising a substrate holder configured to provide the substrate in a vertical orientation when positioned for deposition in the first and second deposition stations (See Figure 1A)..
With regards to claim 34, as referenced above, Hichwa teaches, wherein the apparatus is further configured to provide the substrate in a vertical orientation when positioned at the particle-removal device (See Figure 1A).
With regards to claim 35, as referenced above, Hichwa teaches further comprising a substrate holder configured to provide the substrate in a horizontal orientation when positioned for deposition in the first and second deposition stations (See Figure 1A).
With regards to claim 36, as referenced above, Hichwa teaches wherein the apparatus is further configured to provide the substrate in a horizontal orientation when positioned at the particle-removal device (See Figure 1A).

Allowable Subject Matter
Claims 5-8 and  22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          Although prior art teaches a method of fabricating an electrochromic device, the method comprising: providing a substrate having a first transparent electronically conductive layer comprising a first transparent electronically conductive material, prior art fails to simultaneously teach as referenced above, Hichwa teaches wherein the particle-removal operation is performed before starting to form either the electrochromic or counter electrode layers, as claimed in claim 4;wherein the particle-removal operation is performed after the electrochromic layer is formed but before starting to form the counter electrode layer, as claimed in claim 5; wherein the particle-, wherein the particle-removal operation is performed after the counter electrode layer is formed but before starting to form the electrochromic layer, as claimed in claim 6; teaches wherein the particle-removal operation is performed after starting to form the electrochromic layer but before the electrochromic layer is fully formed , as claimed in claim 7; wherein the particle-removal operation is performed after starting to form the counter electrode layer but before the counter electrode layer is fully formed, as claimed in claim 8; wherein the electrochromic material of the electrochromic layer is cathodically-coloring, wherein the counter electrode material of the counter electrode layer is anodically-coloring, and wherein the electrochromic layer is formed before forming the counter electrode layer, as claimed in claim 22;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR, 
Examiner Art Unit 2872

28 September 2022


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872